                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                          WEST PALM BEACH DIVISION

                         No. 9:17-cv-81237-Rosenberg/Reinhart

ADT LLC & ADT US HOLDINGS, INC.,

       Plaintiffs,

               v.

ALDER HOLDINGS, LLC, et al.,

       Defendants.
_________________________________/

                                 WRIT OF GARNISHMENT

THE STATE OF FLORIDA:

To:         United States Marshals in the State of Florida
            Each Sheriff of the State:

            YOU ARE COMMANDED to summon the Garnishee:

            BANK OF AMERICA, N.A.
            c/o CT Corp.
            1200 S. Pine Island Rd.
            Plantation, FL 33324

to serve an answer to this writ on C. Sanders McNew, 2835 NW Executive Center Drive, Suite

100, Boca Raton, Florida, 33431, within 20 days after service on the Garnishee, exclusive of the

day of service, and to file the original with the clerk of this court either before service on the

attorney or immediately thereafter, stating whether the Garnishee is indebted to and/or holds any

assets or accounts of Defendant, Alder Holdings, LLC, its successors, or its predecessors, at the

time of the answer or was indebted at the time of service of the writ, or at any time between such

times, and in what sum and what tangible and intangible personal property of the Defendant the
Garnishee is in possession or control of at the time of the answer or had at the time of service of

this writ, or at any time between such times, and whether the Garnishee knows of any other person

indebted to the Defendant or who may be in possession or control of any of the property of the

Defendant. The total amount due Plaintiffs, ADT LLC and ADT U.S. Holdings, Inc., is

$4,000,000.00, plus interest from June 6, 2019, per Final Judgment dated June 6, 2019.



DATED on __________________________________, 2019.



                                             ANGELA E. NOBLE
                                             As Clerk of Court


                                          By:_______________________________________
                                            As Deputy Clerk




cc: __________________________
